Citation Nr: 0637587	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  91-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether injuries sustained in a February 24, 1980, automobile 
accident were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 determination issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.


FINDING OF FACT

The preponderance of the evidence establishes the veteran was 
severely intoxicated from drinking alcohol on February 24, 
1980, and that any disability from a motor vehicle accident 
which occurred on February 24, 1980, was proximately and 
immediately due to the veteran's intoxication from the 
drinking of alcohol.


CONCLUSION OF LAW

Injuries sustained in a February 24, 1980, automobile 
accident were the result of willful misconduct.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in February 2003 and December 2004.  The 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The latter letter 
specifically requested the appellant identify or submit 
evidence that coincided with the February 1980 accident, to 
include evidence that showed the accident was not the result 
of willful misconduct.  The latter letter also requested the 
veteran submit any evidence in his possession pertinent to 
his claim while an April 2006 letter apprised him of 
potential rating criteria as well as the law pertaining to 
effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The veteran's representative argues that additional notice 
regarding willful misconduct should be issued.  See October 
2006 informal hearing presentation.  However, even if the 
December 2004 letter were to be considered insufficient, 
there has been no prejudice shown or argued by the veteran.  
It is clear from the veteran's statements in support of 
claim, and from the arguments proffered by his 
representative, the claimant has actual knowledge regarding 
this appeal.  As such, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
private hospitalization and ambulance records that resulted 
from his February 1980 accident.  Also of record are post-
service VA medical records and Social Security Administration 
records.  Reasonable efforts were made to obtain additional 
evidence, such as police records.  The veteran was notified 
of VA's inability to obtain such records due to most having 
been destroyed or being unavailable.  See May 2002 
supplemental statement of the case.  The veteran was also 
notified of the federal standards used to evaluate levels of 
intoxication via the May 2003 supplemental statement of the 
case.  Initial AOJ consideration of additional evidence 
received in February 2006 has been waived by the veteran's 
representative.  See October 2006 informal hearing 
presentation.

The claims folder contains the veteran's statements in 
support of his appeal, to include testimony provided at June 
2000 personal hearing at the RO as well as a May 2004 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Factual Background

On February 24, 1980, the veteran was involved in an 
automobile accident in Grand Rapids, Michigan, at 
approximately 12:30 am.  While home on leave, the veteran was 
driving a car that struck at tree at a high rate of speed.  
The MFIRS incident report indicates the ambulance received 
the alarm at 1:15 am and arrived at the scent at 1:18 am, at 
which time the veteran was extricated from his vehicle.  He 
was comatose and had a laceration on the right side of his 
forehead.  Medical assistance was provided which the incident 
report indicates possibly saved the veteran's life.  He was 
transferred to St. Mary's Hospital.

The emergency room record indicates the veteran was admitted 
at 2:00 am and he woke up after approximately 15 minutes.  
Additional emergency room records indicate blood work was 
drawn at 2:10 am (laboratory reports not of record) and the 
veteran awoke, opened his eyes and had appropriate verbal 
response following verbal commands.  The 2:00 am record 
contains hand-written test results with an "mg-158" 
notation.  While it is unclear from this record alone that 
this references the veteran's blood alcohol levels, the 
hospital discharge summary reflects that the attending 
physician noted the veteran's blood alcohol was elevated to 
the 150 range at the time of admission.  Additionally testing 
was done on blood collected at 5:25 am which showed that 
veteran's blood alcohol was still elevated (to 58 mg/df).

The discharge summary shows the veteran was discharged in 
good condition on March 1, 1980, with diagnoses of a fracture 
of the right ulna, tibial plateau fracture, scalp laceration, 
cerebral concussion, possible skull fracture, and renal 
contusion.  The veteran was transferred to the orthopedic 
clinic of the Dwight David Eisenhower Army Medical Center 
(DDEAMC) on March 14, 1980, for continued treatment of his 
broken right arm and right leg.  An admission and coding form 
reflects in the "For Local Use" section that the veteran 
was not under the influence of alcohol or drugs, a blood 
alcohol test was not performed, and that the injury (multiple 
fracture of right arm) was incurred in the line of duty.  The 
form has a date of disposition of May 6, 1980 and is signed 
by Major Kerins, the admitting officer.  The veteran was 
discharged on May 6, 1980.  See discharge narrative summary.  
The veteran was returned to duty to a job where he could sit 
at a desk and be protected from re-injuring his right knee.  
See August 1981 third party liability notification form 
showing computation of military hospital care charges.



Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Here, it is undisputed that the veteran was on 
authorized leave from active duty on February 24, 1980 and 
that he was involved in a car accident that resulted in 
serious injuries.  The Board is mindful of the statutory 
presumption of service connection for a disability first 
manifested or aggravated by active military service.  See 
38 U.S.C.A. § 105 (West 2002); Shedden v. Principi, 381 F.3d 
1163, 1167 (2004).  However, this presumption may be rebutted 
when the preponderance of the evidence shows that such injury 
or disease was a result of a person's own will misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (2005).  

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(n) (2006).  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Id. at (1).  Mere technical violation of police regulations 
or ordinances did not per se constitute willful misconduct 
and willful misconduct as not determinative unless it is the 
proximate cause of injury, disease or death.  Id. at (2).  As 
shown above, the veteran emergency room records show that 
blood was drawn within minutes of his 2:00 am arrival at the 
emergency room and that this test showed blood alcohol levels 
elevated to the 150 range.  See also hospital discharge 
summary.  The medical records reflect this level of blood 
alcohol is indicative of a severely intoxicated person.  See 
12-Chemistry II form dated February 24, 1980.  The standards 
used by the Nation Safety Council, US Department of 
Transportation, and the Department of the Army indicate that 
the veteran's blood alcohol percentage of .15 at the time of 
his arrival at the emergency room presumptively establishes 
that he was under the influence of intoxicating liquor.

As the veteran was still severely intoxicated upon his 
arrival at the emergency room more than an hour after the 
accident had first occurred, the evidence is such that it 
must be concluded that the veteran was severely intoxicated 
at the time of the accident.  When the drinking of an 
alcoholic beverage to enjoy its intoxicating effects and the 
intoxication results in the disability, the disability will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (2006).  Here, via statements in 
support of claim and testimony at the May 2004 hearing, the 
veteran argues that the accident was due to snowy and icy 
weather conditions.  However, the evidence shows the veteran 
was severely intoxicated and drove a motor vehicle during 
such alleged conditions and hit a tree at a high rate of 
speed.  See February 1980 incident report.  Based on the 
notation of a high rate of speed and the medical evidence 
showing severe intoxication, the Board concludes that the 
preponderance of the evidence shows the proximate cause of 
the veteran's February 24, 1980, accident and resulting 
disabilities was due to his willful misconduct. 

The veteran and his representative have made numerous 
assertions that can be distilled into three general 
allegations: 1) the evidence does not show the veteran was 
intoxicated at the time of the accident, 2) the statutory 
presumption of a "line of duty" determination is for 
application, and 3) the proximate cause of the accident was 
icy road conditions, not alcohol.  

As for the veteran's arguments that he was not intoxicated at 
the time of the accident, the veteran points to the blood 
alcohol result of 58 mg/df.  See e.g. May 2004 hearing 
transcript.  However, this test result  was from a blood 
sample collected at 5:25 am.  This evidence is supportive of 
the conclusion that the veteran was severely intoxicated at 
the time of the accident if, after almost five hours had 
elapsed from the time of the accident, his blood alcohol 
levels were still elevated.  A February 2006 letter from a 
private physician indicates that the veteran's February 1980 
hospitalization records were reviewed and that the only 
reference made regarding the blood alcohol level of the 
veteran on his arrival was the March 1980 discharge summary.  
The private physician indicated there was no lab result 
documenting the veteran's initial blood level when he first 
arrived and definitive data was not available.  However, the 
letter does not reflect that the private physician opined 
that the veteran was not intoxicated at the time of his 
accident.  Nor did he refer to the laboratory notations found 
on the emergency room record that shows the blood was taken 
at 2:10 am or the handwritten notations on the additional 
records.  The private physician did not state whether the 
veteran's elevated blood alcohol level at 5:25 am was 
indicative of earlier intoxication.  As such, the February 
2006 letter is of little to no material or probative value.

Moreover, the veteran's testimony at the June 2000 hearing 
that the attending physician's opinion of his blood alcohol 
level at the time of admission was biased is without any 
supporting argument, especially in light of the fact that 
blood was tested at 2:10 am.  Additionally, the veteran's 
argument that the Michigan Department of State request form 
(that shows no alcohol-related convictions) is evidence that 
he was not intoxicated at the time of the February 1980 
accident is without merit.  The request form specifically 
notes that there were no alcohol-related convictions within 
the time frame requiring plate confiscation.  There is no 
indication the time frame requiring confiscation would date 
back to 1980.  

The May 2004 hearing transcript reflects that instead of 
drinking, he had been on medication (taking Robitussen or 
some other type of liquid medication) and this is the reason 
for the 58 mg/df blood alcohol test result.  In support of 
this contention (and without addressing how a cough medicine 
would still result in an elevated blood alcohol more than 
five hours after the accident), the veteran testified that he 
had never been a drinker and that the only time he had ever 
drank alcohol was in boot camp.  However, his service medical 
records show that he was treated for alcohol abuse in 
September 1983 and underwent detoxification.  The discharge 
summary reflects the veteran reported that he started heavy 
drinking in 1974, had joined Alcoholic Anonymous in 1981, and 
started drinking again in June 1983.  As the veteran's 
service medical records clearly show a history of heavy 
drinking, the veteran's May 2004 testimony that he had never 
been a drinker and that he had only taken some sort of 
medication prior to driving in February 1980 is not credible.

As for the veteran's second argument, the May 2004 hearing 
transcript indicates the veteran's representative argued that 
a "colonel" had made a line of duty determination and thus, 
in essence, VA was bound by this determination as per 
38 C.F.R. § 3.1(m).  The record contains a duty status 
determination, signed by a captain, that the veteran was not 
under the influence of alcohol or drugs and that the injury 
was incurred in the line of duty.  But this determination was 
made in connection with a December 16, 1980, automobile 
accident in Augusta, Georgia.  No such official determination 
was made in connection with the February 24, 1980, vehicle 
accident in Grand Rapids, Michigan.  Instead, there is merely 
a "For Local Use" section of an admission and coding form, 
signed by major, that the veteran was not under the influence 
of alcohol and that the injury was incurred in the line of 
duty.  Even were this form to be considered an official 
service department finding that the veteran's injures were 
incurred in the line of duty, the same form notes that blood 
alcohol tests were not performed and, as such, this 
conclusion was not reached based on the medical evidence at 
the time of the veteran's accident in Michigan.

Finally, the Board is unpersuaded that the veteran's 
accident, as per his allegations, was solely due to inclement 
weather.  As indicated above, the veteran's vehicle hit the 
tree at a high rate of speed.

In short, the preponderance of the evidence shows the 
proximate cause of the veteran's February 24, 1980, accident 
and resulting disabilities was due to his willful misconduct.  
As such, this appeal is denied.


ORDER

Injuries sustained in a February 24, 1980, automobile 
accident were the result of willful misconduct.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


